internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-117315-98 date date legend company x d1 d2 state dear this responds to a letter dated date submitted by your authorized representative on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated in state on d1 with x as its sole shareholder company subsequently decided to elect to be treated as an s_corporation effective d2 company’s form_2553 election by a small_business_corporation however was not timely filed company requests a ruling under sec_1362 that it will be classified as an s_corporation effective for the taxable_year beginning d2 law sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an election under sec_1362 will be effective if an election is made within the plr-117315-98 first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an election under sec_1362 is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the election is made sec_1362 provides that if no election is made under sec_1362 for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such election as timely made for such taxable_year and effective as of the first day of the tax_year conclusions after applying the relevant law to the facts submitted and representations made we conclude that company has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 this ruling is contingent on company filing a completed form_2553 containing an effective date of d2 for the election with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the form_2553 a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company is an s_corporation for federal tax purposes plr-117315-98 under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
